      Case: 3:19-mj-00447-MJN Doc #: 6 Filed: 08/07/19 Page: 1 of 2 PAGEID #: 17




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

        Plaintiff,                                    Case No. 3:19-MJ-447
                                                      Eastern District of Kentucky
                                                      Case No. 6:19-cr-33-CHB
vs.

SHMAURE D. WOODS,                                     Magistrate Judge Michael J. Newman

        Defendant.


                                      TRANSFER ORDER


        This case came on to be heard pursuant to Fed. R. Crim. P. 5 (c)(3) and 40. Defendant

was arrested in this District upon a warrant for arrest issued in the United States District Court

for the Eastern District of Kentucky, Case Number 3:19-MJ-447, charging Defendant with a

conspiracy to distribute controlled substances.    Defendant appeared in open court on August 7,

2019; was advised of his rights; and appointed counsel. On the advice of his counsel, Defendant

waived his right to an Identity Hearing in this District and admitted to be the individual identified

in the warrant. The Court finds the waiver knowing, intelligent, and voluntary.

        IT IS THEREFORE ORDERED that the Defendant be detained by the U.S. Marshal and

removed to the United States District Court for the Eastern District of Kentucky, where the charges

are pending against him.

        TO THE UNITED STATES MARSHAL: You are hereby commanded to take custody

of the above-named Defendant and to transport that Defendant with a certified copy of this

commitment order forthwith to the District of offense as specified above and there deliver the
    Case: 3:19-mj-00447-MJN Doc #: 6 Filed: 08/07/19 Page: 2 of 2 PAGEID #: 18




Defendant to the United States Marshal for that District or to some other officer authorized to

receive the Defendant, all proceedings required by Fed. R. Crim. P. 5 and 40 having been

completed.



August 7, 2019                                            _s/Michael J. Newman_______
                                                           Michael J. Newman
                                                           United States Magistrate Judge
